Citation Nr: 1043828	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-33 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a hydrocele (claimed as 
a right testicle condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for hepatitis C and a hydrocele.  The Veteran 
timely appealed those issues.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2010 from St. Petersburg, 
Florida; a transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran's VA treatment records indicate 
that the Veteran has hepatitis C, which was first diagnosed in 
March 2002.  At that time, the Veteran's only risk factors were 
noted as having a tattoo and having had a body piercing.  
Subsequent treatment records indicated that the Veteran also had 
occupational exposure risks due to his job at a waste water 
facility.  

The Veteran testified in his June 2010 hearing, however, that he 
was first diagnosed with hepatitis C in 1999.  He indicated that 
such a diagnosis pre-dated his employment at the waste water 
facility, which began in 2003.  Other statements indicate that 
the Veteran's hepatitis C symptomatology may have begun shortly 
after service in the 1980's.  Moreover, the Veteran stated in his 
hearing that he did not have any body piercings and that he had a 
tattoo in service.  The Board notes that the Veteran's March 1974 
enlistment examination is silent as to any right arm tattoo, and 
the Veteran has submitted three pictures from service, one from 
boot camp which does not show him with any right arm tattoo and 
two subsequent military photos with a right arm tattoo.  The 
Veteran further testified that his hepatitis C was alternatively 
due to air gun vaccination injections he received while in 
service or blood donation during service.  The Veteran has also 
denied having had any blood transfusions or using any intravenous 
drugs either during or after service.  

The Board finds that a VA examination is necessary in this case 
because the Veteran's testimony does not indicate that he did not 
have a prior body piercing, and since the Veteran has potentially 
service and non-service risk factors, a medical opinion is 
required in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. 
Principi, 18 Vet. App. 512 (2004).

As to the Veteran's claimed hydrocele, the Board notes that the 
Veteran was treated three times in service for a swollen right 
testicle.  In May 1975, the Veteran complained of a right swollen 
testicle.  He was prescribed local heat and scrotal support.  
Approximately a week later, the Veteran was again seen for 
complaints of a swollen right testicle and a consult was ordered.  
The Veteran was diagnosed with a right testicle hydrocele at that 
time.  The Veteran was again seen in May 1976 for right testicle 
hydrocele, at which time the Veteran was ordered for a urological 
consult.  That consult is not of record.  The Veteran testified 
at his hearing, however, that during that consultation the 
Veteran was diagnosed with a hydrocele and told that he would 
have to live with it the rest of his life.  The Veteran's January 
1977 separation examination is negative for any notation of any 
testicular problems at that time.  

The Veteran has testified in various statements as well as in his 
June 2010 hearing that he has had pain in his testicles since 
that time and that it affects his work.  The Veteran indicated 
that he sought treatment with a doctor sometime in the 1990s, but 
that those records are unavailable.  Moreover, the Veteran's VA 
treatment records note that the Veteran's testes were descended 
bilaterally in March 2002, and no other treatment has been sought 
throughout the appeal period.  

Given that the Veteran's testimony relates a continuity of 
symptomatology, such as testicular pain since service, the Board 
finds that an examination is necessary in this case to determine 
what the Veteran's current disability is and whether such, if so 
diagnosed, is related to the Veteran's hydrocele diagnosed in 
service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
from the Miami VA Medical Center since 
November 2007 and associate them with the 
claims file.

2.  Schedule the Veteran for a VA examination 
with an appropriate examiner in order to 
determine whether the Veteran's hepatitis C 
is due to military service.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the file and examination 
of the Veteran, the examiner should opine as 
to whether the Veteran's hepatitis C more 
likely, less likely, or at least as likely as 
not (50 percent or greater probability) had 
its onset in or is otherwise related the 
Veteran's military service.  The VA examiner 
is specifically instructed to discuss the 
Veteran's right arm tattoo, air gun 
vaccination injections and any other possible 
blood exposure he may have had during service 
to include as from blood donation during 
service, as well as any other risk factors 
that the evidence of record discloses, 
including a potential body piercing that he 
may no longer have.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Schedule the Veteran for a VA urological 
examination with a physician in order to 
determine whether the nature and etiology of 
the Veteran's claimed hydrocele (claimed as a 
right testicle condition).  The claims folder 
must be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results reported 
in detail.  

Following review of the file and examination 
of the Veteran, the examiner should state a 
diagnosis for any current testicular 
condition found.  The examiner is then asked 
to opine as to whether the Veteran's 
currently-diagnosed testicular condition more 
likely, less likely, or at least as likely as 
not (50 percent or greater probability) had 
its onset in or is otherwise related to the 
Veteran's military service.  The VA examiner 
is specifically instructed to discuss the 
Veteran's swollen right testicle in May 1975 
and May 1976 noted in his service treatment 
records, as well as the Veteran's lay 
testimony of ongoing pain since that time, 
though no objective treatment for any 
testicular condition is noted in the current 
treatment records.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claims of service connection for 
hepatitis C and a hydrocele (claimed as a 
right testicle condition).  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



